                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                     Case No. 14-10198-EFM

  MICHAEL L. SHELTON,

                  Defendant.




                               MEMORANDUM AND ORDER

         This matter comes before the Court on Michael L. Shelton’s Motion to File Successive 28

U.S.C. 2255 (Doc. 85) and Motion to Appoint Counsel (Doc. 86). For the following reasons, the

Court dismisses Shelton’s successive § 2255 Motion for lack of jurisdiction and denies Shelton’s

Motion to Appoint Counsel.

                          I.     Factual and Procedural Background

         In October 2014, Michael Shelton was driving by himself when he was pulled over by law

enforcement for speeding. The officer initiating the stop smelled burnt marijuana coming from

inside Shelton’s vehicle, resulting in a search of the vehicle that revealed methamphetamine,

heroin, and a stolen firearm. Based on the findings of the search, Shelton was indicted in federal

court on seven counts relating to his possession of drugs, possession of a stolen firearm, and being

a felon in possession of a firearm. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C),
Shelton pleaded guilty to one count of being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1).

       After entering his guilty plea but before he was sentenced, Shelton filed a motion withdraw

his plea and a motion to suppress. This Court conducted a hearing on Shelton’s motions and denied

them both. On January 11, 2016, the Court sentenced Shelton to 120 months in prison. The

Court’s order denying Shelton’s motion to withdraw the plea was affirmed on direct appeal by the

Tenth Circuit.

       After his unsuccessful direct appeal, Shelton filed a motion to collaterally attack his

sentence under 28 U.S.C. § 2255.         Specifically, Shelton argued that his sentence was

unconstitutional based on the Supreme Court’s recent decision in Johnson v. United States, where

the Supreme Court struck down part of the Armed Career Criminal Act’s (“ACCA”) definition of

“violent felony”—the portion known as the residual clause—for being unconstitutionally vague.

Shelton argued that his base offense level was erroneously increased based on a provision in the

Federal Sentencing Guidelines that mirrors the ACCA’s unconstitutional residual clause.

Accordingly, Shelton urged the Court to apply Johnson’s reasoning to the Federal Sentencing

Guidelines and vacate his sentence for being founded on an unconstitutionally vague provision.

       After Shelton filed his § 2255 Motion, the Supreme Court issued its opinion in Beckles v.

United States. In that case, the Supreme Court held that the advisory Federal Sentencing

Guidelines are not subject to a vagueness challenge under the Due Process Clause.

Because Beckles foreclosed the relief Shelton was seeking, this Court dismissed Shelton’s § 2255

Motion.

       On May 14, 2018, Shelton filed this Motion in which he requests the Court appoint him

counsel “due to the unconstitutional substantive Due Process violations and deprivation of rights,


                                               -2-
that occur[r]ed and unlawfully enhanced Defendant’s sentence . . . .”          Shelton also requests

“permission to file a successive [§] 2255 since [his] original one was dismissed due to the ruling

in Beckles v. United States.” Although Shelton provided a single document with both requests,

his document was docketed as two separate motions: a motion to file a successive § 2255 motion

and a motion to appoint counsel. The Government argues in response that Shelton is bringing an

unauthorized successive § 2255 claim, that his claim is time barred, and that his claim is in

violation of his plea agreement, where he waived his right to collaterally attack his sentence.

                                      II.     Legal Standard

        Under 28 U.S.C. § 2255(a),

       a prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

According to Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States

District Courts,

       the judge who receives the motion must properly examine it. If it plainly appears
       from the motion, any attached exhibits, and the record of prior proceedings that the
       moving party is not entitled to relief, the judge must dismiss the motion . . . . If the
       motion is not dismissed, the judge must order the United States attorney to file an
       answer, motion, or other response within a fixed time, or to take other action the
       judge may order.

The court must hold an evidentiary hearing on a § 2255 motion “[u]nless the motion and the files

and records of the case conclusively show that the prisoner is entitled to no relief.”1 The petitioner



       1
           28 U.S.C. § 2255(b).



                                                 -3-
must allege facts that, if proven, would warrant relief from his conviction or sentence.2 An

evidentiary hearing is not necessary where a § 2255 motion contains factual allegations that are

contradicted by the record, inherently incredible, or when they are conclusions rather than

statements of fact.3

                                                 III.      Analysis

A.       Successive § 2255 Motion

         Shelton is, for the second time, seeking relief under 28 U.S.C. § 2255. Although Shelton

entitled his petition as a “Motion for Appointment of Counsel,” it is the relief sought not the

pleading’s title that determines whether it is a § 2255 Motion.4 Shelton is challenging the legality

of his sentence under the Fifth and Sixth Amendment and therefore the Court will construe

Shelton’s Motion as a § 2255 motion. To bring a second or successive § 2255 petition, Shelton

must first seek authorization from the Tenth Circuit Court of Appeals.5 Because Shelton has not

received such authorization, this Court lacks jurisdiction to consider Shelton’s Motion.6



         2
          See Hatch v. Oklahoma, 58 F.3d 1447, 1471 (10th Cir. 1995), overruled in part on other grounds by Daniels
v. United States, 254 F.3d 1180, 1188 n.1 (10th Cir. 2001).
         3
           See id. (stating that “the allegations must be specific and particularized, not general or conclusory”); see
also United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994) (rejecting ineffective assistance of counsel claims
that were merely conclusory in nature and without supporting factual averments).
         4
           United States v. Nelson, 465 F.3d 1145, 1149 (10th Cir. 2006); see also United States v. Baker, 718 F.3d
1204, 1208 (10th Cir. 2013) (“Call it a motion for a new trial, arrest of judgment, mandamus, prohibition, coram nobis,
coram vobis, audita querela, certiorari, capias, habeas corpus, ejectment, quare impedit, bill of review, writ of error,
or an application for a Get–Out–of–Jail Card; the name makes no difference. It is substance that controls.”).
         5
           28 U.S.C. § 2255(h) (“A second or successive motion must be certified as provided in section 2244 by a
panel of the appropriate court of appeals to contain (1) newly discovered evidence that, if proven and viewed in light
of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that no reasonable
factfinder would have found the movant guilty of the offense; or (2) a new rule of constitutional law, made retroactive
to cases on collateral review by the Supreme Court, that was previously unavailable.”).
        6
          In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (holding that district court has no jurisdiction to decide
unauthorized second or successive § 2255 claims).



                                                          -4-
       When a prisoner bringing a § 2255 motion fails to obtain the proper authorization, the

Court may—as an alternative to dismissing for lack of jurisdiction—transfer the motion to the

Tenth Circuit.7 A transfer to the Tenth Circuit is appropriate if the Court “determines it is in the

interest of justice to do so under [28 U.S.C.] § 1631.” A transfer is not in the interest of justice

where “there is no risk that a meritorious successive claim will be lost” absent the transfer.8

       Shelton’s claim is wholly without merit, so the interest of justice does not warrant

transferring Shelton’s claim to the Tenth Circuit. Before the Tenth Circuit will authorize a second

or successive § 2255 claim, a panel of the Circuit must determine that the motion contains either

newly discovered evidence or “a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable.”9 Shelton’s Motion falls

into the second category, as Shelton relies on the Supreme Court’s decision in Sessions v.

Dimaya.10 However, Dimaya, does nothing to undermine the validity of Shelton’s sentence.

       The reason Shelton’s reliance on Dimaya is misplaced requires an understanding of why

his original § 2255 claim was dismissed. In his prior petition, Shelton argued that his sentence

was illegal because his base offense level was calculated using unconstitutionally vague provisions

in the Federal Sentencing Guidelines.              Shelton’s base offense level was determined using

U.S.S.G. § 2K2.1. Because Shelton had two prior convictions that classified as crimes of violence,




       7
           Id. at 1252.
       8
           United States v. Romero, 676 F. App’x 795, 797 (10th Cir. 2017) (citing Cline, 531 F.3d at 1251).
       9
           § 2255(h)(1)–(2).
       10
            138 S. Ct. 1204 (2018).



                                                        -5-
§ 2K2.1 placed Shelton at a base offense level of 24. A “crime of violence” is defined in § 4B1.2

of the Guidelines. At the time of Shelton’s sentencing, § 4B1.2 defined a “crime of violence” as:

       (a) . . . any offense under federal or state law, punishable by imprisonment for a
       term exceeding one year, that—

       (1) has an element the use, attempted use, or threatened use of physical force against
       the person of another, or

       (2) is burglary of a dwelling, arson, or extortion, involves use of explosives, or otherwise
       involves conduct that presents a serious potential risk of physical injury to another.11

The final clause in § 4B1.2(a)(2) is known as “the residual clause” of the Guidelines.

       In 2015, in Johnson v. United States,12 the Supreme Court ruled that certain language in

the ACCA—a clause identical to the Guidelines’ residual clause—violated “the Constitution’s

prohibition of vague criminal laws.”13 The ACCA’s clause, which is also referred to as “the

residual clause,” provided “little guidance on how to determine whether a given offense ‘involves

conduct that presents a serious potential risk of physical injury.’ ”14 Accordingly:

       The Johnson Court held the residual clause [of the ACCA] unconstitutional under
       the void-for-vagueness doctrine . . . . The void-for-vagueness doctrine prohibits
       the government from imposing sanctions “under a criminal law so vague that it fails
       to give ordinary people fair notice of the conduct it punishes, or so standardless that
       it invites arbitrary enforcement.” Johnson determined that the residual clause could
       not be reconciled with that prohibition.15




       11
            U.S.S.G. § 4B1.2 (2014).
       12
            135 S. Ct. 2551 (2015) (emphasis added).
       13
            Id. at 2555.
       14
            Welch v. United States, 136 S. Ct. 1257, 1261 (2016) (discussing Johnson).
       15
            Id. at 1261–62 (internal citation omitted).



                                                          -6-
In 2016, in Welch, the Supreme Court held that Johnson announced a substantive rule that applied

retroactively to collaterally challenged sentences.16

         Here, Shelton argued in his original § 2255 Motion that Johnson’s rationale should be

applied to the residual clause in the Guidelines. After Shelton filed his Motion, however, the

Supreme Court issued its opinion in Beckles v. United States.17 Like Shelton, the petitioner in

Beckles relied on Johnson to argue that the Guidelines’ residual clause in § 4B1.2(a) was

unconstitutionally vague. The Supreme Court rejected this argument, holding that § 4B1.2(a) is

not unconstitutionally vague because “the advisory Sentencing Guidelines are not subject to a

vagueness challenge under the Due Process Clause.”18 Because Beckles considered and rejected

the line of reasoning Shelton relied upon in his original § 2255 Motion, this Court dismissed that

claim.

         Shelton, in his present Motion, directs the Court to consider Sessions v. Dimaya.19 Shelton

provides no specific arguments regarding the Dimaya Court’s rationale; rather, he appears to rely

on his unfamiliarity with the case as a basis to appoint him counsel. But appointing Shelton

counsel would not change the fact that Dimaya offers Shelton no relief. In Dimaya, the Supreme

Court considered a Johnson-type challenge to a definition in the Immigration and Nationality Act

(“INA”) that was similarly worded to the ACCA’s residual clause. The Dimaya Court agreed that

the INA’s definition suffered from the same defects as the ACCA’s residual clause and struck




         16
              Id. at 1265.
         17
              137 S. Ct. 886 (2017).
         18
              Id. at 895.
         19
              138 S. Ct. 1204 (2018).



                                                 -7-
down that portion of the INA.20 But Dimaya does not even address, much less undermine, the

Supreme Court’s holding in Beckles. The Guidelines remain unsusceptible to a challenge under

the void-for-vagueness doctrine. Thus, Shelton’s second § 2255 would fail for the same reason as

his first, and it would not serve the interests of justice to transfer his Motion to the Tenth Circuit.

Shelton’s Motion is therefore dismissed for lack of jurisdiction.

B.      Appointment of Counsel

        Shelton also requests the Court appoint him counsel to assist in challenging the legality of

his sentence. Shelton argues that the Court should grant this request “due to the unconstitutional

substantive Due Process violations and deprivation of rights, that occur[r]ed and unlawfully

enhanced Defendant’s sentence . . . .” Shelton also requests the assistance of counsel in light of

the Supreme Court’s Dimaya opinion. The decision to appoint counsel is a matter within the

Court’s discretion.21 The Tenth Circuit held that a district court did not abuse its discretion in

denying a request for counsel “given the patently successive nature of [the defendant’s] § 2255

motion.”22 Here, the Court likewise finds it unnecessary to appoint Shelton counsel considering

the successive and meritless nature of his § 2255 Motion.

C.      Certificate of Appealability

        Rule 11 of the Rules Governing Section 2255 Proceedings requires the Court to grant or

deny a certificate of appealability (“COA”) when making a ruling adverse to the defendant. A

court may only grant a COA “if the applicant has made a substantial showing of the denial of a


        20
             Id. at 1215–16.
        21
           Engberg v. Wyoming, 265 F.3d 1109, 1122 (10th Cir. 2001) (“The decision to appoint counsel is left to the
sound discretion of the district court.”).
        22
             United States v. Page, 636 F. App’x 447, 450 (10th Cir. 2016) (citing Enberg, 265 F.3d at 1122).



                                                         -8-
constitutional right.”23 A defendant satisfies this burden if “ ‘reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.’ ”24 For the reasons

explained above, Shelton has not made a substantial showing of the denial of a constitutional right.

Therefore, the Court denies a COA.

           IT IS THEREFORE ORDERED that Shelton’s Motion to File Successive 28 U.S.C.

2255 Motion (Doc. 85) is DISMISSED FOR LACK OF JURISDICTION.

           IT IS FURTHER ORDERED that Shelton’s Motion to Appoint Counsel (Doc. 86) is

DENIED.

           IT IS SO ORDERED.

           Dated this 3rd day of April, 2019.




                                                                  ERIC F. MELGREN
                                                                  UNITED STATES DISTRICT JUDGE




           23
              28 U.S.C. § 2253(c)(2). The denial of a § 2255 motion is not appealable unless a circuit justice or a circuit
or district judge issue a COA. See 28 U.S.C. § 2253(c)(1).
           24
                Saiz v Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v Dretke, 524 U.S. 274, 282
(2004)).




                                                           -9-
